CaSe: 4219-CV-00260-BYP DOC #Z 19 Filed: 03/29/19 l Of 3. Page|D #Z 163

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO
Eastern Division (Youngstown)

Susan Beiersdorfer, et al., )
Plaintiffs, )
v. ) Case No. 4: l9-cv-0026O
Frank LaRose, Secretary of State, et al., ) Judge Pearson
Defendants. )
)
* * * * *

PLAINTIFFS’ UNOPPOSED MOTION FOR RESCHEDULING
OF CASE MANAGEMENT CONFERENCE

 

 

Now come Plaintiffs Susan Beiersdorfer et al., by and through counsel, and move the
Court to reschedule the currently-scheduled April 24, 2019 Case Management Conerence
because of the inability of Plaintiffs’ counsel to prepare and attend because of a previously-

scheduled trial in Lucas County Cornmon Pleas Court.

/s/ Ter;y J. Lodge

Terry J. Lodge, Esq.

316 N. Michigan St., Suite 520
Toledo, OH 43604-5627

(419) 205-7084
tjlodchO@yahoo.corn
lodgelaw@yahoo.com
Counsel for Plaintiffs

MEMORANDUM
The Court notified the parties of its scheduling of the April 24, 2019 Case Management

Conference on March ll, 2019. Counsel for Plaintiffs represents that he has a directly conflicting

_1_

CaSe: 4219-CV-00260-BYP DOC #Z 19 Filed: 03/29/19 2 Of 3. Page|D #Z 164

matter, namely, an Apri122, 2019 civil jury trial in Lucas County, Ohio, Court of Common Pleas,
captioned Stachura et al. v. Cily of Toledo, Case No. 2015-3463. Counsel has attached to this
motion the Common Pleas order setting the Stachura matter for trial. It is expected to proceed for
two full weeks.

Plaintiffs’ counsel has consulted with opposing counsel to determine whether there are
any objections to this request, and there are none. Counsel for the Secretary of State, Athens
County Board of Elections (“BOE”), Franklin County BOE, Lucas County BOE, Medina County
BOE and Mahoning County BOE have expressly stated that they have no obj ection. There is no
response from counsel for the remaining Defendants Boards of Elections.

Counsel requests for the CMC to be rescheduled to a date after May 15, 2019 or in June,
but not on any of the following dates: May 24 and 31, and June 10-19, 2019.

WHEREFORE, Plaintiffs pray the Court allow rescheduling of the Case Management

Conference from Apri124, 2019 to a date convenient to the parties as suggested abovc.

/s/ Ter;y J. Lodge
Terry J. Lodge, Esq.
Counsel for Plaintiffs

CERTIFICATE OF SERVICE

I hereby certify that on March 29, 2019, I deposited a copy of the foregoing Plaintiff"s
Unopposed Motion for Rescheduling of Case Management Conference in the Electronic Case
Filing system maintained by the Court, and that according to protocols of the system, it was
electronically served upon all counsel registered to receive electronic filings.

/s/ Ter;y J. Lodge
Terry J. Lodge, Esq.
Counsel for Plaintiffs

Case: 4:19-cv-00260-BYP Doc' #: 19 Fi|eo|: 03/29/19 3 of 3. PagelD #: 165
IN THE COURT oF CoMMoN PLEAS, LUCAs CouNTY, 0H10

 

CAR_LA sTACHURA, et ai., ' REvls`ED PRETRIAL 0RDER

Plaintiffs,

VS.

leli~‘-.llflh`li -':»7' ~P~H 3‘ h@

,~(LR{‘:,EP [\V()…U _Case NO. G-4801-CI-0201503463-000

       

CITY oF TOLEDO DEPT oF FIRE AND”-"~‘HE;. L 7 '

Defendants. \"\~. cup pmjgt v l
JUDGE LINDA J JENNINGS ' \
Pursuant to Ohio Rule of Civil Procedure 16, and L.C. Court Rule 5.06, it is ORDERED that:
FlNAL PRETRIAL: APRIL 12, 2019 AT 9:00 A.M.

TRIAL DATE: APRIL 22, 2019 AT 9:00 A.M. /Pursuant to Local Rule 5.07, any party to file first jury demand shall file a Jury Fee
Deposit ($200) & Notice of filing or failure to file the jury deposit to opposing counsel at least 14 days prior to trial. Thereafter, any other
party may deposit $200 at least 7 days prior to trial with notice to opposing counsel. .

. PARTIES MUST lNITlATE A TELEPHONE CONFERENCE WITH THE COURT PRIOR TO FILING ANY MOTION TO.
COMPEL. 4 . . 1

DISCOVERY and Notice given pursuant to R.C. Section 2307.23(c) to be completed by: DATE PREVIOUSLY SET \

MOTIONS FOR SUMMARY JUDGMENT to be filed by: DATE PREVIOUSLY SET

`PLAINTIFF'S EXPERT WITNESS disclosure tO be filed byl - DATE PREVIOUSLY SET

 

DEFENDANT'S EXPERT WITNESS disclosure to be filed by: DATE PREVlOUSLY SET

 

Unless otherwise ordered, names of fact witness(es) are/to be exchanged by parties sixty (60) days prior to trial pursuant to Gen. R.5.06(D).
TRI{XIL DEPOSITIONS to be completed by: DATE PREVIOUSLY SET n

TRIAL BRIEFS, PROPOSED JURY H\ISTRUCTIONS, MOTIONS IN LIMINE and EXHIBITS to be filed by: DATE PREVIOUSLY
/S\_Il;lT:xhibits are to be marked prior to trial with plaintiffs exhibits to,be numbered consecutively and defendants exhibits lettered
consecutively '

All motion practice is subject to the terms set out in Gen` R. 5.04.

UPON THE REQUEST OF DEFENDANTS, THE TRIAL DATE OF MARCH 18, 2019 IS HEREBY VACATED.

. .5-7.,§ . 1<9¢¢2&¢>¢1¥,
Dace ' . - ` JD LiNDAJJEiSaQINW ’

cc: TERRY J. LODGE
MERRITT W, GREEN, lll
JEFFREY B. CHARLES

EJOURNAUZED

MAR 0'8 2019

G-4801-CI-0201503463-000-STACHURA VS CITY OF TOLEDO-March 07, 2019-144 - OOOOOl 853: Page l

 

